

mvbfinanciallogo.jpg [mvbfinanciallogo.jpg]
2018 ANNUAL SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN


1.
Purpose



The purpose of the Annual Senior Executive Performance Incentive Plan (the
“Plan”) for MVB Financial Corp. (“MVB”) is to promote the interests of MVB and
its shareholders by:


a.
attracting and retaining executives of outstanding ability;

b.
paying for performance in areas that drive short‐term performance and long‐term
shareholder value creation.

c.
enabling such individuals to participate in the growth and financial success of
MVB.

d.
considering regulatory and institutional investor guidelines, rules, and best
practices.



2.
Plan Scope



This plan document covers the Plan only and does not address other compensation,
benefits or other incentive plans in place at MVB.


3.
Plan Participation Eligibility



The Plan is intended to provide incentive awards for officers at grades 20 and
higher, provided they are not already participating in a separate cash incentive
plan or commission‐based plan. The following positions are eligible to
participate in the Plan for the 2018 Performance Year:


Executive Position
President & CEO
EVP, CFO & Treasurer
EVP, Chief Lending Officer
SVP, Chief Risk Officer
SVP, Human Resources
VP, Chief Compliance Officer
SVP, Operations
VP, Chief Information Officer
VP, Chief Credit Officer
SVP, Audit
CFO, MVB Bank Inc.
VP, Senior Manager, Commercial Loan Administration Officer



Eligibility in a plan year does not constitute a guarantee that a participant
will receive an incentive under this Plan, nor does it guarantee eligibility for
an incentive in future years. The CEO can recommend changes to eligibility,
subject to approval by the Board of Directors.




--------------------------------------------------------------------------------








4.
Plan Performance Period



The Plan is administered on an annual basis corresponding to MVB’s fiscal year
(January 1 - December 31). This also corresponds to the performance period used
in determining achievement under the Plan.


5.
Plan Administrators



The plan is administered by the Human Resources & Compensation Committee
(“Committee”) of MVB’s Board of Directors. The Plan is overseen and monitored by
MVB Human Resources. All plan provisions, terms, or results will be interpreted
by the plan administrator in their sole discretion. The Committee shall have the
power to provide for any situation or condition not specifically provided for in
the Plan, and any exceptions to this Plan will require the written approval of
the Committee.


6.
Plan Triggers



For participants to receive payouts under the Plan, participants must satisfy
certain triggers that ensure minimally acceptable standards of performance are
met. In addition, MVB must satisfy a “safety and soundness” trigger to ensure
that the bank is in a position to pay out incentive awards. All triggers must be
satisfied in order for any payout under the plan to occur. If one or more
triggers are not satisfied for a given plan year, no payout will be made to any
plan participant for that year.


a.
Corporate Net Income Trigger



MVB must achieve consolidated GAAP (generally accepted accounting principles)
Net Income for fiscal year 2018 of $7.575 million. The net income trigger
represents MVB’s consolidated 2017 net income.


The GAAP net income trigger may be adjusted at the discretion of the Committee
depending on unanticipated business events affecting MVB or as approved by the
Board of Directors.
Extraordinary items as defined under GAAP, should not be considered as in
measuring achievement of the net income trigger.


b.
Individual Performance Rating Trigger



Each participant must receive a “3‐Meets Expectations” or better rating on his
or her performance evaluation for the 2018 performance year.


c.
Individual Education Requirement Trigger



Each participant must complete 40.00 hours of continuing education during the
year.






--------------------------------------------------------------------------------




7.
Plan Tiers and Opportunities

Each plan participant is assigned to one of five tiers, which provides the basis
for each participant’s cash incentive opportunities. The table below identifies
which officers are in which tier of the Plan.


Executive Position
Tier
President & CEO
1
EVP, CFO & Treasurer
2A
EVP, Chief Lending Officer
2A
SVP, Chief Risk Officer
2B
SVP, Human Resources
3
VP, Chief Compliance Officer
3
SVP, Operations
3
VP, Chief Information Officer
3
VP, Chief Credit Officer
3
SVP, Audit
3
CFO, MVB Bank Inc.
4
VP, Senior Manager, Commercial Loan Admin Officer
4



Each plan participant will receive a set of cash incentive award opportunities
at the beginning of each plan year based on their tier assignment. These
opportunities will include threshold, target, and maximum opportunity levels,
which will be expressed as a percent of base salary and will be earned according
to the performance goals achieved in each Plan year. The cash incentive
opportunity levels for each tier are described in the following table.


Cash Incentive Award Opportunities (% of base salary)
Tier
Threshold
Target
Maximum
1
42.5%
50%
75%
2A
29.75%
35%
52.5%
2B
21.25%
25%
37.5%
3
17%
20%
30%
4
12.75%
15%
22.5%



8.
Goals and Weightings

Each plan participant will receive a set of goals and weightings for the Plan at
the beginning of each plan year. The goals and their respective weightings are
determined by the Compensation Committee in coordination with the CEO. Goals are
selected to align with the Company’s strategic direction and annual operating
plan and may change from year to year based on business needs. For each goal
there is a threshold, target, and maximum performance level defined.


▪Threshold performance represents the minimally acceptable level of performance
which must meet and/or exceed 85% of targeted growth or improvement in the
respected matrix for the 2018 plan year. Thresholds by goals are listed below.
▪
Target performance represents the expected, or budgeted, level of performance.





--------------------------------------------------------------------------------




▪
Maximum performance represents the highest level of performance.

Participants may have goals based on corporate performance and/or individual
performance.


a.
Corporate Performance Goals



A portion of the incentive award for all officers is based on corporate
performance, which is assessed according to four metrics, with pre‐defined
weightings and performance levels as described in the table below:


Goal
Weight
Threshold
Target
Maximum
Net Interest Margin
25%
3.28%
3.30%
3.39%
Non‐Interest Bearing Deposit Growth
25%
$145,000,000
$148,000,000
$162,800,000
Efficiency Ratio
25%
62.5%
61.7%
58.5%
Non‐Performing Loans/Total Loans
25%
0.80%
0.75%
0.60%



i.
Goal Definitions:

▪
Net Interest Margin: Interest income - interest expense/average earnings assets.

▪
Efficiency Ratio: Expenses (not including interest expense)/revenue. Efficiency
ratio is calculated in accordance with GAAP methodology.

▪
Non‐Interest Bearing Deposits: Checking accounts that do not pay interest.

▪
Non‐Performing Loans/Total Loans: Non-accrual loans/total loans.

Corporate goals, weightings, and performance levels are subject to change
annually and will be determined by Management and approved by the Committee.
Corporate performance for all participants will be assessed using final
financials for MVB Bank only.


b.
Individual Performance



In addition to corporate performance, officers may have a portion of their award
subject to performance under certain Individual goals, based on each officer’s
roles and responsibilities within the bank. Each officer will have distinct
goals as determined by the CEO and reviewed by the Compensation Committee.


See Appendix A for a full list of your goals, along with each goal’s weighting
and performance levels.


9.
Incentive Award Calculations



Incentive awards are calculated based on achievement under the performance plan
goals. Performance at target under all goals would result in payout at the
target incentive opportunity. Likewise, performance at threshold under all goals
would result in a payout at the threshold opportunity and performance at maximum
under all goals would result in a payout at the maximum opportunity.


Performance can vary for each performance goal and the weighting of a given goal
will determine its impact on overall payouts.


Example: If net interest margin is weighted at 25% and is achieved at target,
25% of the target




--------------------------------------------------------------------------------




incentive opportunity will be contributed towards a participant’s bonus payout
(assuming plan triggers are satisfied), with the remaining bonus determined by
performance under the other goals. If net interest margin were achieved at
maximum, then 25% of the maximum opportunity would be contributed toward the
participant’s bonus payout, with the remaining award determined by performance
under the other goals.


Goals are assessed independently, and the final award is the sum of payouts as
determined under each of the assessed goals.


Payouts will be prorated for performance between performance levels (e.g.,
performance halfway between target and maximum would result in payouts halfway
between the target and maximum opportunities).


Performance that does not at least meet the threshold performance level for a
given goal will result in no payout for that goal. Performance that exceeds the
maximum performance level for a given goal will be capped at the maximum payout
for that goal.


10.
Committee Discretion



The Committee in its sole discretion may adjust the calculated incentive awards,
either in a positive or negative direction, based on factors it deems relevant
in considering each participant’s performance. The Committee may also adjust the
financial metrics used to calculate the incentive awards in order to account for
unique business events impacting MVB.


11.
Payout of Incentive Awards



Any bonus awards earned will be paid following the Plan Year or as soon as
administratively possible after the annual audit or certification of the
year‐end financial statement is complete. The following are conditions which
regulate the payout of any incentive compensation:


a.A participant must be classified as an employee for the entire calendar year
and be of active status to receive payment.


b.A participant must be hired and on the active payroll on or before October 1
of the applicable calendar year to participate during that calendar year and
will be paid at a prorated payout amount.


c.If a participant, who was previously eligible for another MVB‐based incentive
plan, is promoted or transferred to a position eligible for the Plan, he or she
will be eligible for a prorated payout based on both plans’ criteria.


d.A participant on leave of absence, regardless of type, will receive the
incentive payment only upon return to regular active status; provided, however,
that participant on military leave will be issued payment at the time incentive
checks are issued even if they have not returned to regular active status at
that time.


12.
Additional Plan Payout Conditions



a.In the event of major economic changes, catastrophic events, or any other
circumstances not contemplated by MVB, the MVB Board of Directors, working
through its




--------------------------------------------------------------------------------




Human Resources and Compensation Committee, reserves the right to alter, amend
or terminate this Plan and any awards hereunder.
b.The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the participant to disciplinary action up to
and including termination of employment. In addition, any award as provided by
the Plan to which the participant would otherwise be entitled will be revoked.


c.A participant who has willfully engaged in any activity injurious to MVB will
forfeit any award earned during the award period in which the activity occurred.


13.
Employment Status Changes and Retirement



a.Except as set forth below, a participant whose employment with MVB ends for
any reason, other than death, prior to the issuance of incentive, will forfeit
any incentive he or she otherwise would have been entitled to receive.


b.A participant who dies or whose employment ends due to disability during a
calendar year will participate on a prorated basis in the incentive program
based upon the number of weeks of employment with MVB during such year.


c.A participant whose employment ends in the second half of the calendar year
due to retirement as defined by the Social Security Administration with a
minimum of 10 years of service, will participate on a prorated basis in the
incentive program based upon the number of weeks of employment with MVB during
such calendar year provided that the participant’s term of employment is at
least one‐half of the calendar year.


d.
A participant whose employment ends due to retirement in the first half of the
calendar year will not receive any incentive amounts pursuant to this Plan for
such calendar year.



e.This Plan does not in any manner restrict the right of MVB or the participant
to end employment at any time, for any reason, with or without cause.


14.
Plan Governance & Authorization



The following provisions cover how the Plan and Plan Matrix will be governed and
implemented:


a.MVB Board of Directors may, at their sole discretion, waive, change, or amend
the Plan and the as it deems appropriate.


b.The Committee, working on behalf of the MVB Board of Directors, will clarify,
interpret and resolve any ambiguity as to the meaning of any terms or provisions
of this Plan and any questions as to the correct interpretation of any
information contained therein, all of which will be final and binding.


c.By participating in the Plan under this Plan, each participant agrees that
such decisions, rulings and interpretations will be final and that each
participant will be bound by them. Each participant further agrees that when any
circumstances arise relating to this Plan which are not covered by this
description of the Plan, the participant will be bound by the recommended




--------------------------------------------------------------------------------




decision, ruling or interpretation of the Committee.
d.Payment of any cash incentive under this Plan to any participant covered is
conditioned upon the written certification of the Committee that the performance
goals and any other material conditions applicable to such award were satisfied.


15.
Payment and Tax Considerations



The following are considerations regarding payment and associated taxes based on
the Plan design:


a.All award payments under this Plan are considered supplemental pay and will be
taxed as such. Appropriate withholding and deductions will be taken from such
payments. Percentages will be rounded to the nearest 1/10 of a percent (for
example, 10.3%) and the total amount of award will be rounded up to the nearest
whole dollar.


b.The amount of base salary used in determining the incentive award will be the
annual base salary in effect on December 31st of the plan year, prorated to
account for the portion of the year worked. Proration will incorporate both the
percentage of full time employment worked (defined as 2080 hours in the calendar
year) as well as the portion of the year during which the participant was in an
incentive‐eligible position.


16.
Clawback



In the event that the Committee, in its sole discretion, determines that a
participant’s act or omission that contributed to the circumstances requiring an
accounting restatement or other revision or adjustment relating to financial
reporting or incentive compensation calculations involved any of the following:
(i) willful, knowing or intentional misconduct or a willful, knowing or
intentional violation of any of the Company’s rules or any applicable legal or
regulatory requirements in the course of the participant’s employment by, or
otherwise in connection with, the Company or (ii) fraud in the course of the
participant’s employment by, or otherwise in connection with, the Company, then
in each such case, the Company will use reasonable efforts to recover from such
participant up to 100% of gross incentive before tax (as determined by the
Committee in its sole discretion as appropriate based on the conduct involved)
of incentive‐based compensation from the Company during the 3‐year period
preceding the date on which the Company is required to prepare an accounting
restatement or other revision or adjustment, and not just the excess of what
would have been paid to the participant.






--------------------------------------------------------------------------------




SAMPLE: APPENDIX A: Performance Goals for the 2018 Plan Year


mvbfinanciallogo.jpg [mvbfinanciallogo.jpg]




MVB Financial Corp.
2018 Annual Senior Executive Performance Incentive Program


The exhibit below provides you with the goals which will determine participant’s
bonus payout for the 2018 plan year.


Goal
Weight
Threshold
Target
Maximum
Corporate Goals
100%
 
Net Interest Margin
25%
3.28%
3.30%
3.39%
Non-Interest Bearing Deposit Growth
25%
$145,000,000
$148,000,000
$162,800,000
Efficiency Ratio
25%
62.5%
61.7%
58.5%
NPAs/Assets
25%
0.80%
0.75%
0.60%
Individual Goals
0%
 





